                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 AARON FELDKAMP,

           Plaintiff,
                                                                      Case No. 1:19-cv-206
 v.
                                                                      HON. JANET T. NEFF
 BRADLEY BALK, et al.,

           Defendants.
 ____________________________/


                                             ORDER

       This is a civil rights action brought by a prisoner. The matter was referred to the Magistrate

Judge, who issued a Report and Recommendation on January 6, 2020, recommending that this

action be dismissed with prejudice for Plaintiff’s failure to prosecute.          The Report and

Recommendation was duly served on the parties.1 No objections have been filed. See 28 U.S.C.

§ 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 44) is

APPROVED and ADOPTED as the Opinion of the Court.

       A Judgment consistent with this Order will issue.



Dated: January 27, 2020                                       /s/ Janet T. Neff
                                                             JANET T. NEFF
                                                             United States District Judge



       1
         Service of the Report and Recommendation on Plaintiff was returned, marked “return to
sender,” “not deliverable as addressed” and “unable to forward” (ECF No. 45). Plaintiff has failed
to keep the Court apprised of his current address.
